                       Case 7:19-cv-11521-NSR Document 4 Filed 12/18/19 Page 1 of 2
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                             for the
                                                    Southern District of New York

Max Brizer, individually and on behalf of all                  )
others similarly situated,                                     )
                                                               )
                                                               )
                            Plaintiff(s)
                                                               )
                                                               )
                                v.                             )       Civil Action No. 7:19-cv-11521
                                                               )
Zillow, Inc.                                                   )
                                                               )
                                                               )
                           Defendant(s)                        )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Zillow, Inc.
                                           c/o C T Corporation System
                                           711 CAPITOL WAY S STE 204
                                           OLYMPIA WA 98501-1267


          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you_
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ._
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: SHEEHAN & ASSOCIATES, P.C., 505 NORTHERN BLVD STE 311 GREAT
                                       NECK NY 11021-5101, (516) 303-0552




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint._
You also must file your answer or motion with the court.



                                                                         CLERK OF COURT


Date:     12/18/2019                                                       /s/ J. Gonzalez
                                                                                    Signature of Clerk or Deputy Clerk
                         Case 7:19-cv-11521-NSR Document 4 Filed 12/18/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 7:19-cv-11521

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
was received by me on (date)                                          .


            I personally served the summons on the individual at (place)
                                                                                 on (date)                            ; or

            I left the summons at the individual’s residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

            I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                            ; or

            I returned the summons unexecuted because                                                                              ; or

            Other (specify):




           My fees are $                           for travel and $                  for services, for a total of $          0.00          .

           I declare under penalty of perjury that this information is true.


Date:
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address


Additional information regarding attempted service, etc:
